Appeal by the defendant from a judgment of the County Court, Westchester County (Nicolai, J.), rendered July 3, 1985, convicting him of robbery in the first degree (two counts), upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenge to the sufficiency of his plea allocution was not preserved for appellate review (see, People v Pellegrino, 60 NY2d 636). In any event, the reconstructed record demonstrates that the plea was knowingly and voluntarily entered with the assistance of counsel, and there is no suggestion that it was improvident or baseless (see, People v Caban, 131 AD2d 863; People v Harris, 61 NY2d 9). Brown, J. P., Sullivan, Lawrence and Ritter, JJ., concur.